Citation Nr: 1330187	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  11-06 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for sleep apnea.  

2.  Entitlement to an effective date earlier than November 6, 2008 for the assignment of a 10 percent rating for gastroesophageal reflux disease (GERD).  

3.  Entitlement to an effective date earlier than November 6, 2008 for the assignment of a 10 percent rating for tinnitus.  

4.  Entitlement to an effective date earlier than November 6, 2008 for the assignment of a 10 percent rating for traumatic arthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1995.  

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The claims file was subsequently transferred to the RO in Little Rock, Arkansas.  This case is also on appeal from a May 2009 rating decision of the RO in Little Rock, Arkansas.  

The March 2009 rating decision increased the disability ratings for tinnitus and traumatic arthritis of the lumbar spine from 0 percent to 10 percent, effective November 6, 2008, and the May 2009 rating decision increased the disability rating for GERD from 0 percent to 10 percent, effective November 6, 2008.  As will be explained in further detail below, in June 2009, the Veteran filed a timely Notice of Disagreement with the assigned effective dates.      

In March 2009, the RO declined to reopen the Veteran's claim for service connection for sleep apnea.  The Veteran submitted additional relevant evidence within one year of the March 2009 rating decision.  See 38 C.F.R. § 3.156(b) (2012) (directing that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).  A June 2009 letter requested that the Veteran's claim for service connection for sleep apnea be reopened and provided additional relevant evidence.  A September 2009 rating decision again declined to reopen service connection for sleep apnea.  The Veteran filed a Notice of Disagreement in December 2009.  The RO furnished the Veteran a Statement of the Case in February 2011, and the Veteran filed a Substantive Appeal (VA Form 9) in March 2011.  Accordingly, the appeal for the application to reopen service connection for sleep apnea will be considered to have arisen from the March 2009 rating decision.       

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  The Veteran submitted a May 2011 lay statement from his former spouse at the hearing with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2012).  The Veteran also indicated that if his friend subsequently submitted a lay statement in support of his claim, he would waive RO consideration of this evidence.  A lay statement from the Veteran's friend was subsequently received in June 2011.     

The issues of entitlement to effective dates earlier than November 6, 2008 for the assignment of 10 percent ratings for GERD, tinnitus, and traumatic arthritis of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The December 2004 rating decision that denied service connection for sleep apnea was not appealed and is final.  

2.  Additional evidence associated with the claims file since the December 2004 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for sleep apnea, and/or does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim for service connection for sleep apnea.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a December 2008 letter issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The December 2008 letter also provided notice regarding the need to submit new and material evidence to reopen the Veteran's previously denied claim, and advised the Veteran of the basis for the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additionally, the December 2008 letter provided the Veteran with notice of the information and evidence needed to establish disability ratings and effective dates for his claimed disability.  The claim was last adjudicated in February 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA and private medical records, hearing testimony, and lay statements.  

The Board has decided to not afford the Veteran a VA examination and opinion with respect to his claim to reopen.  The VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant.  However, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  In the decision below, the Board has found no basis for reopening the claim of service connection.  Therefore, the duty to obtain a VA examination and opinion has not been triggered.

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2012) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the Veteran's representative asked specific questions directed at identifying whether the Veteran had submitted new and material evidence to reopen his claim.  The Veteran also volunteered his treatment history.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that no further action pursuant to Bryant is necessary.  

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by providing hearing testimony, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




Analysis 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for sleep apnea was originally denied by a rating decision in December 2004.  The Veteran's service treatment records show that he was seen in May 1995 for hypersomnolence, snoring, and obstructive sleep apnea symptoms.  He was referred for an overnight sleep study, but no sleep apnea was found at testing.  Although there was evidence that the Veteran had a diagnosis of sleep apnea, there was no evidence showing a relationship between his current obstructive sleep apnea and his period of service.  The claim was denied based on the rationale that the Veteran's sleep apnea neither occurred in nor was caused by service.  

In the March 2009 rating decision on appeal, the RO declined to reopen the claim based on the rationale that sleep apnea neither occurred in nor was caused by service.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

The evidence received subsequent to the December 2004 rating decision denying service connection for sleep apnea includes, in relevant part, VA and private medical records dated from August 2004 to June 2009, testimony from the Veteran's May 2011 Travel Board hearing, lay statements dated in May 2011, and the Veteran's statements.

VA and private medical records show that the Veteran received intermittent treatment for sleep apnea.  At the Veteran's May 2011 Travel Board hearing, he testified, in pertinent part, that his service treatment records indicate that he had been diagnosed with a sleep disorder in service.  He reported that he had gotten his adenoids removed in service because they had been causing increased snoring.  He stated that he underwent a sleep study in service and that the results revealed that he had a sleep disorder.  He indicated that he continued receiving treatment for his sleeping problem after discharge from service and that he was eventually diagnosed with a sleeping disorder and prescribed a CPAP machine.  He maintained that his sleep apnea prevented him from getting good rest, which resulted in him being tired and fatigued during the day.  The Veteran also testified that during service, in addition to loud snoring, he would fall asleep at inappropriate times and wake up at night because he was choking.  The May 2011 lay statement from the Veteran's friend indicated that the Veteran had a problem with loud snoring from 1993 to 1996.  The May 2011 lay statement from the Veteran's former spouse revealed that the Veteran developed a severe snoring problem during their marriage and that his snoring was so loud that she could not get a proper night of sleep.  She reported that sometimes the Veteran's snoring would be followed by a long pause and a sharp gasp.  She indicated that she constantly nudged the Veteran and made him change positions, but that this did not help.  She stated that she had to sleep in a different room due to the Veteran's snoring problem.   

The new evidence does not indicate that the Veteran's sleep apnea occurred in or was caused by his period of service.  Indeed, at no time did any of the Veteran's treating providers find that he had sleep apnea that had its onset in service.  

The evidence of record at the time of the December 2004 decision included the Veteran's statements indicating that he had experienced sleep apnea during his period of service.  The Veteran's service treatment records, which revealed that the Veteran had experienced obstructive sleep apnea symptoms, but did not have a diagnosis of sleep apnea, were also considered at that time.  Thus, the new evidence merely reiterates a fact already established and is merely cumulative of the evidence of record at the time of the last final denial.  Additionally, as the new evidence does not show that the Veteran's sleep apnea is related to his period of service, it does not relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the evidence is not material.  



ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for sleep apnea is not reopened and the appeal is denied.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims of entitlement to effective dates earlier than November 6, 2008 for the assignment of 10 percent ratings for GERD, tinnitus, and traumatic arthritis of the lumbar spine.  

A March 2009 rating decision increased the disability ratings for tinnitus and traumatic arthritis of the lumbar spine from 0 percent to 10 percent, effective November 6, 2008, and a May 2009 rating decision increased the disability rating for GERD from 0 percent to 10 percent, effective November 6, 2008.  Following these rating decisions, in a June 2009 statement, the Veteran expressed disagreement with the assigned effective dates of his increased disability rating awards.  He indicated that he should have effective dates of 1996 for his disabilities.  Despite the RO's June 2009 letter finding that the Veteran's Notice of Disagreement was invalid and needed clarification, the Board construes the Veteran's June 2009 statement as a valid Notice of Disagreement to the March 2009 and May 2009 rating decisions.  See 38 C.F.R. § 20.201 (2012).  The Board notes that special wording is not required for a Notice of Disagreement and that it only need be in terms that can be reasonably construed as disagreement with the rating determination and a desire for appellate review.  38 C.F.R. § 20.201.              

As the Veteran has filed a timely Notice of Disagreement with the March 2009 and May 2009 rating decisions, the Board is required to remand these issues for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO/AMC has issued the Statement of the Case, the issues should be returned to the Board only if the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case pertaining to the issues of entitlement to effective dates earlier than November 6, 2008 for the assignment of 10 percent ratings for GERD, tinnitus, and traumatic arthritis of the lumbar spine, so that the Veteran may have the opportunity to complete an appeal on these issues (if he so desires) by filing a timely substantive appeal.  These issues should only be returned to the Board if a timely substantive appeal is filed.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


